 

Exhibit 10.19

 

EURONAV NV

 

December 20, 2017

 

PRIVATE AND CONFIDENTIAL

 

International Seaways, Inc.

 

c/o International Seaways Ship Management LLC

 

600 Third Avenue 39th Floor

 

New York, NY 10016

 

Re:Binding Letter of Intent

 

Dear Lois and Jeff,

 

The purpose of this binding letter of intent (this “LOI”) is to confirm and set
forth the terms and conditions of an agreement between Euronav NV, a limited
liability company incorporated under the laws of Belgium (“Euronav”), and
International Seaways, Inc., a corporation incorporated under the laws of the
Marshall Islands (“Seaways” and together with Euronav, the “Parties”, and each a
“Party”), relating to the Acquisition (as defined in paragraph 1).

 

2.Acquisition and Consideration. Concurrently with the execution and delivery of
this LOI, Euronav has entered into an agreement and plan of merger (the “GNRT
Agreement”) pursuant to which a subsidiary of Euronav will merge with and into
Gener8 Maritime, Inc. (“GNRT”) and GNRT will become a wholly owned subsidiary of
Euronav (such transaction, the “GNRT Transaction”). Subject to the terms and
conditions set forth herein, Euronav agrees to sell, and Seaways agrees to
purchase, directly or indirectly, all right, title and interest in and to all of
the issued and outstanding shares of Gener8 Maritime Subsidiary VII Inc.
(“HoldCo”), a corporation incorporated under the laws of the Marshall Islands,
for the purchase price set forth on Exhibit A (the “Purchase Price”), net of
assumed debt (such transaction, the “Acquisition”). Euronav represents and
warrants that it has been advised by GNRT that HoldCo is the sole member of each
of the Marshall Islands limited liability companies identified on Exhibit A
(collectively, the “SPVs”), and each of the SPVs in turn holds title to the
vessel listed next to its name on Exhibit A (each, a “Vessel”, and collectively,
the “Vessels”) and that, to its knowledge, neither HoldCo nor any of the SPVs
has, or has had, any material assets, liabilities or operations other than the
Vessels and financing obligations relating thereto. The net Purchase Price shall
be payable in cash at the closing of the Acquisitions (the “Closing”).

 

3.Representations and Warranties of the Parties. Each Party represents and
warrants to the other that as of the execution and delivery of this LOI:

 

a.it is a limited liability company or a corporation, as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the requisite organizational power and
authority to carry on its business as it is now being conducted and to own,
lease and operate its properties;

 

b.it has the requisite organizational power and authority to execute and deliver
this LOI and to perform its obligations hereunder;

 

c.the execution and delivery by it of this LOI have been duly authorized by all
necessary limited liability company action or corporate action, as the case may
be, and this LOI constitutes a valid and binding obligation of it enforceable
against it in accordance with its terms; and

 

 

 

 

d.neither the execution and delivery by it of this LOI, nor the consummation by
it of the transactions contemplated hereby, will contravene, conflict with or
constitute a violation of any provision of (a) its organizational or governing
documents or (b) any contract to which it is a party, subject to, in the case of
Euronav, receipt of the consents and approvals required under paragraph 3(g).

 

4.Conditions to Closing. The obligation of Seaways, and, with respect to part
(i) of paragraph 3(a) only, Euronav, to consummate the Acquisition shall be
subject to the following conditions:

 

1.(i) consummation of the GNRT Transaction (ii) on terms that do not materially
impede, interfere with, prevent, delay or limit the economic benefit to Seaways
of the Acquisition;

 

2.amendment of Seaways’ existing term loan credit facility as required to
finance and/or consummate the Acquisition, on terms and conditions reasonably
acceptable to Seaways;

 

3.Seaways’ receipt of financing necessary to consummate the Acquisition,
including from third-party financing and/or the assumption of the debt currently
secured by the Vessels, in each case on terms and conditions reasonably
acceptable to Seaways;

 

4.completion of Seaways’ due diligence, as provided in paragraph 5, to its
reasonable satisfaction;

 

5.execution and delivery by Seaways and Euronav of (i) a stock purchase
agreement providing for the Acquisition on terms and conditions reasonably
satisfactory to Seaways, including as necessary to reflect the specific terms
set forth herein and to contain customary representations and warranties with
respect to true and accurate disclosure by Euronav and (ii) any necessary
related agreements ((i) and (ii) collectively, the “Stock Purchase Agreement”),
and the satisfaction or waiver of the customary closing conditions set forth
therein;

 

6.receipt of all required regulatory approvals, including, without limitation,
any anti-trust or anti-competition approvals; and

 

7.receipt of all third-party consents and approvals necessary for Euronav to
sell HoldCo.

 

4.Reasonable Best Efforts. Each of Euronav and Seaways shall use its reasonable
best efforts to satisfy the conditions provided in paragraph 3 and to consummate
the Acquisition in a timely manner subject to consummation of the GNRT
Transaction; provided that such efforts shall not require Seaways to expend any
monies or deliver anything of value which Seaways determines would be
unreasonably material, in order to obtain any consent or approval required under
paragraph 3. Each of Euronav and Seaways shall use its reasonable best efforts
to negotiate, prepare and execute within ninety (90) days from the date hereof
the definitive Stock Purchase Agreement. Euronav agrees not to amend, modify,
terminate or waive any provision set forth in the GNRT Agreement, or otherwise
take any action, that would reasonably be expected to impede, interfere with,
prevent, delay or limit the economic benefit to Seaways of the Acquisition or
the other transactions contemplated hereby.

 

5.Due Diligence. Following the execution of this LOI, and until the earlier of
(a) the termination of this LOI in accordance with paragraph 7 and (b) the
Closing, Euronav shall and shall cause GNRT to permit Seaways and Seaways’
attorneys, financial advisors, accountants and other representatives and agents
to conduct a due diligence investigation of HoldCo, the SPVs, the Vessels, any
third-party debt secured by such Vessels and any related contractual
arrangements (including but not limited to charter, pool or vessel management
agreements), and in connection therewith, Euronav shall, and shall cause GNRT
to, (i) provide (and cause its officers and other representatives to provide)
such assistance and cooperation as is reasonably requested by Seaways, (ii)
provide Seaways and its representatives full access to (A) the accounting books
and other business and financial records, plans, reports and documents related
to HoldCo, the SPVs, their respective current and former assets, liabilities and
operations, the Vessels and all other information reasonably requested by
Seaways, including but not limited to: the complete vessel building contracts,
technical records, specification and makers list, copies of all correspondence
and notes pre- and post-delivery with the manager, owner and shipyard in respect
of the Vessels’ performance and all warranty issues, disputes and claims and (B)
each Vessel’s superintendent employed by the third party ship manager and (iii)
use reasonable best efforts to provide Seaways and its representatives
reasonable access to no fewer than two (2) of the Vessels, selected by Seaways
in consultation with Euronav.

 

 

 

 

6.Exclusivity. Following the execution and delivery of this LOI, and until the
termination of this LOI in accordance with paragraph 7, Euronav shall not, and
shall cause GNRT not to directly or indirectly solicit, encourage, facilitate,
discuss, entertain or accept any other inquiry, offer, bid, proposal or
expression of interest to (i) purchase any of the SPVs, the Vessels or HoldCo or
(ii) enter into any other transaction which would reasonably be expected to
impede, interfere with, prevent, delay or limit the economic benefit to Seaways
of the Acquisitions or the other transactions contemplated hereby.

 

7.Termination. The provisions of this LOI shall terminate on the earliest to
occur of (a) termination of the GNRT Agreement in accordance with its terms, (b)
breach by a Party of any representation, warranty, covenant or agreement set
forth in this LOI notified by the non-breaching Party announcing its intent to
terminate, provided that if curable, such termination shall not occur if such
breach has been cured within a period of ten (10) days following such
notification, (c) delivery of written notice by either Party on or after March
31, 2018; provided the Party seeking to terminate this LOI is not then in
material breach hereof, or (d) execution and delivery of the Stock Purchase
Agreement by each of Euronav and Seaways. In the event of such termination, the
provisions of this LOI shall terminate and be of no further force or effect,
other than paragraphs 7 through 17 which shall survive termination.

 

8.Break-Up Fee. In the event that this LOI has been terminated pursuant to (i)
paragraph 7(a), (ii) paragraph 7(b) due to a breach by Euronav of this LOI, or
(iii) paragraph 7(c), other than as the direct result of a failure of one of the
conditions set forth in paragraph 3(b), 3(c), 3(d), 3(e) (but only as a result
of Seaways’ failure to execute a Stock Purchase Agreement that is reasonably
satisfactory to it) or 3(f), and provided that in the case of a termination
pursuant to clause (i), (ii) or (iii) above, Euronav has received a break-up fee
under the GNRT Agreement or if the GNRT Transaction is consummated (unless
termination of the LOI shall be attributable to actions or inactions of
Seaways), then Euronav shall pay to Seaways a break-up fee equal to $5,000,000,
by wire transfer of immediately available U.S. dollar funds, within two (2)
business days following such termination or consummation of the GNRT
Transaction, as the case may be. In the event this LOI shall terminate under any
other circumstance, Euronav shall have no other liability hereunder. In the
event this LOI shall terminate under any circumstance other than as a result of
a breach by Seaways of any representation, warranty, covenant or agreement set
forth in this LOI, Seaways shall have no liability hereunder.

 

9.Fees and Expenses. Except as provided in paragraph 8, Euronav and Seaways
shall each bear its own fees and expenses, including, without limitation, fees
and expenses of financial, legal and accounting advisers and other outside
consultants, incurred in connection with the preparation, negotiation and
execution of this LOI or otherwise related to the transactions contemplated
hereby.

 

10.Confidentiality. Subject to paragraph 12, this LOI and the matters set forth
herein, including the parties’ interest in pursuing the Acquisition, are
Confidential Information as defined by that certain confidentiality agreement
dated November 22, 2017, by and between Euronav and Seaways, and shall be
governed by the terms and conditions set forth therein.

 

11.No Third Party Beneficiaries. Except as specifically set forth or referred to
herein, nothing in this LOI is intended or shall be construed to confer upon any
person or entity other than Euronav and Seaways and their respective successors
or assigns, any rights or remedies under or by reason of this LOI.

 

12.Public Announcements. Euronav and Seaways shall work together to coordinate
public but separate announcements of the transactions contemplated by this LOI
(which have been approved by GNRT), to be released as concurrently as possible
with (but in no event prior to) the announcement made by Euronav that it has
signed a definitive agreement in connection with the GNRT Transaction (provided
that reference to the transactions contemplated by this LOI (including Seaways
involvement therewith) may be included in the public announcement made in
connection with the GNRT Transaction without such consent. Notwithstanding the
foregoing, except as and to the extent required by law or to effectuate the
Acquisition, each of Euronav and Seaways agrees not to make any other public
announcements concerning the subject of this LOI without the prior written
consent of the other Party and GNRT, and each Party shall direct its
representatives not to make, directly or indirectly, any press release, public
comment, statement or other communication or announcement with respect to the
Acquisition between the Parties or any of the terms, conditions or other aspects
of the transactions contemplated by this LOI. To the extent any such disclosure
is required by law, the party required to disclose such information shall notify
the other party in writing and obtain its consent to the form and content of
such disclosure (which consent shall not be unreasonably withheld, conditioned
or delayed).

 

 

 

 

13.Assignment. Neither Euronav nor Seaways may assign any of its rights,
interests or obligations under this LOI without the prior written approval of
the other party. Notwithstanding the prior sentence, (i) Seaways may assign to
any of its affiliates any or all of Seaways’ rights or interests hereunder and
(ii) Euronav may assign to any of its affiliates any or all of Euronav’s rights
or interests hereunder; provided in each case that any such assignment shall not
relieve the assigning Party of its obligations hereunder.

 

14.Specific Performance. Each of Euronav and Seaways agrees that irreparable
damage to the other party would occur in the event that the provisions of this
LOI were not performed in accordance with their specific terms or otherwise were
breached. Accordingly, each party agrees that the other party shall be entitled
to equitable relief to enjoin and prevent breaches of such provisions and to
specifically enforce the terms of such provisions, without posting any bond or
other security.

 

15.Governing Law. This LOI shall be governed and construed in accordance with
the laws of the State of New York. Each of Euronav and Seaways irrevocably
agrees that any legal action or proceeding arising out of or relating to this
LOI brought by either party or its successors or permitted assigns shall be
brought and determined exclusively in any federal court of the Southern District
of New York or, if such court does not have jurisdiction, any state court
located in New York County, State of New York, and each party (a) hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself with regard to any such action or proceeding arising out of or relating
to this LOI or the transactions contemplated hereby, (b) waives any objection
(by way of motion, as a defense or otherwise) of improper venue in any such
legal action, suit or proceeding in such courts, and (c) waives any objection
(by way of motion, as a defense or otherwise) that such courts are an
inconvenient forum or do not have jurisdiction over any party hereto. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE PARTIES TO THIS LOI WAIVE TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT BY OR ON BEHALF OF ANY PARTY
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS LOI.

 

16.Modification and Amendment. This LOI may be modified or amended only by a
written instrument executed by each of Euronav and Seaways. If any term,
provision covenant or restriction of this LOI is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this LOI shall remain in full force
and effect to the fullest extent possible and shall in no way be affected,
impaired or invalidated.

 

17.Counterparts. This LOI may be executed in counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument. A facsimile copy or electronic Portable Document Format (.pdf) file
of any executed counterpart hereof will have the same legal effect as the
original.

 

  Sincerely,         EURONAV NV         By: /s/ H. de Stoop         Name: H. de
Stoop         Title: CFO         By: /s/ Egied Verbeeck         Name: Egied
Verbeeck         Title: General Counsel

 



 

 

  

Agreed and Accepted on the terms set forth above:

 

INTERNATIONAL SEAWAYS, INC.         By: /s/ Jeffrey D. Pribor         Name:
Jeffrey D. Pribor         Title: SVP and CFO  

 

 

 

 

EXHIBIT A

 

SPV Name  Vessel Name  Year Build   Agreed Value (in
millions of USD)  Gener8 Strength LLC  Gener8 Strength   2015    69  Gener8
Supreme LLC  Gener8 Supreme   2016    73  Gener8 Success LLC  Gener8 Success 
 2016    73  Gener8 Andriotis LLC  Gener8 Andriotis   2016    73  Gener8 Chiotis
LLC  Gener8 Chiotis   2016    73  Gener8 Miltiades LLC  Gener8 Miltiades 
 2016    73  TOTAL           434 

 

 

 

 